Per Curiam.
This is an appeal from the Lincoln County District Court’s order reducing appellant’s alimony obligation from $450 per month to $300 per month. Appellant-petitioner has appealed, and appellee-respondent has cross-appealed.
As required, we have reviewed the trial court’s action de novo on the record. Smith v. Smith, 232 Neb. 507, 441 N.W.2d 197 (1989). From that review, we determine that the trial court did not abuse its discretion in reducing appellant’s alimony payments to $300 per month. The judgment of the trial court is affirmed.
Appellee’s request for attorney fees is denied.
Affirmed.